Exhibit 10.4

 

EXECUTION VERSION

 

LIBERTY PROPERTY HOLDINGS, INC.

12300 LIBERTY BOULEVARD

ENGLEWOOD, CO 80112

 

March 9, 2018

 

GCI Liberty, Inc.

12300 Liberty Boulevard

Englewood, CO 80112

Attention: Legal Department

 

Re:                             Facilities Sharing Agreement.

 

Ladies and Gentlemen:

 

Liberty Interactive Corporation, a Delaware corporation (“LIC”), has effected,
or will shortly effect, among other things, the split-off (the “Split-Off”) of
GCI Liberty, Inc., an Alaska corporation and subsidiary of LIC as of the date
hereof (including its successor, “Splitco”), by means of the redemption of all
of the issued and outstanding shares of LIC’s Liberty Ventures common stock, in
exchange for all of the issued and outstanding shares of Splitco common stock
owned by LIC.  To that end, LIC, Splitco, and Liberty Interactive LLC, a
Delaware limited liability company and a direct, wholly owned subsidiary of LIC
(“Liberty LLC”) have entered into an Agreement and Plan of Reorganization, dated
as of April 4, 2017, as amended by Amendment No. 1 to Reorganization Agreement,
dated as of July 19, 2017, and Amendment No. 2 to Reorganization Agreement,
dated as of November 8, 2017 (the “Reorganization Agreement”), pursuant to
which, among other things, various assets and businesses of LIC and its
subsidiaries have been, or will be, transferred to Splitco and its subsidiaries.

 

As you are aware, Liberty Property Holdings, Inc., a Delaware corporation
(“LPH”), which is the owner of 12300 Liberty Boulevard, Englewood, Colorado (the
“Premises”) and a wholly-owned subsidiary of Liberty Media Corporation (“Liberty
Media” or “Provider”), permits LIC to occupy and use certain office and parking
facilities within the Premises for a fee.  In connection with the Split-Off, LIC
has requested that Liberty Media permit Splitco directly to occupy and use a
portion of such office and parking facilities within the Premises following the
Split-Off, and Splitco desires to so occupy and use such facilities.  Liberty
Media and LPH are amenable to such a sharing arrangement, on the terms and
subject to the conditions set forth in this Agreement.

 

As you are also aware, Liberty Media provides services to LIC pursuant to an
existing services agreement, and LIC has requested that Liberty Media provide
similar services directly to Splitco following the Split-Off.  Accordingly,
Liberty Media and Splitco have entered into a services agreement, dated March 9,
2018 (the “Services Agreement”), pursuant to which Liberty Media will provide to
Splitco the services described therein on the terms set forth therein from and
after the date of the Split-Off (the “Split-Off Effective Date”).

 

--------------------------------------------------------------------------------


 

Based on the premises and the mutual agreements of the parties, and for other
good and valuable consideration the receipt of which is hereby acknowledged,
Splitco, LPH and Liberty Media hereby agree as follows:

 

Section 1. Use of Facilities. The shared facilities consist of 62,523 square
feet, in the aggregate, of fully-furnished executive offices, working stations
for secretarial and other support staff and common areas, including the main
reception area, conference facilities, hallways, stairways, restrooms,
kitchenettes, the employee cafeteria, the fitness area and parking facilities
(collectively, the “Shared Facilities Space”), located within the Premises.

 

Section 2. Sharing Fee. Splitco will pay to LPH a monthly fee (the “Sharing
Fee”), by wire or intrabank transfer of funds or in such other manner as may be
agreed upon by the parties, in arrears on or before the last day of each
calendar month beginning with the first full calendar month following the
Split-Off Effective Date, which fee is equal to one-twelfth of the sum of
(A) the product of (i) an agreed upon Facilities Percentage (as defined below)
multiplied by (ii) the product of the total square footage of space within the
Shared Facilities Space (62,523) and the Square Foot Rate (as defined below),
plus (B) the Annual Allocation Expense (as defined below). For this purpose,
Splitco and LPH agree that, until December 31, 2018, the fair market “fully
loaded” rental rate per square foot, including parking facilities, for space
comparable to the Shared Facilities Space in Englewood, Colorado will be $31.02
per square foot (the “Square Foot Rate”). The Square Foot Rate will be
automatically increased on the first day of the first month of each calendar
year thereafter in an amount equal to the percentage increase in the U.S.
Department of Labor Consumer Price Index All Items, All Urban Consumers
Denver-Boulder-Greeley for the same period. The Square Foot Rate does not
include charges for expenses related to the use of the Shared Facilities Space,
including, but not limited to, utilities, security and janitorial services,
office equipment rent, office supplies, use of the cafeteria facilities onsite
at the Shared Facilities Space, maintenance and repairs, telephone, satellite,
video and information technology (including network maintenance and data
storage, computer and telephone support and maintenance, and management and
information systems (servers, hardware and related software)) (the
“Allocations”). With respect to each calendar year during the term of this
facilities sharing agreement (this “Agreement”), Splitco shall reimburse LPH in
an amount (the “Annual Allocation Expense”) equal to the product of (x) the
aggregate amount of the estimated Allocations for such year, as determined in
good faith by LPH and notified to Splitco prior to the commencement of such
calendar year, and (y) the Facilities Percentage applicable to such calendar
year; provided that, if the Facilities Percentage changes during any calendar
year, the Annual Allocation Expense applicable to such calendar year shall be
adjusted accordingly.

 

The “Facilities Percentage” is the percentage of the Shared Facilities Space
that Provider estimates, in good faith, will be used to provide services to
Splitco under the Services Agreement.  The initial Facilities Percentage will be
determined by the Provider, in consultation with LIC, on or prior to the
Split-Off Effective Date, and Provider and Splitco will review and evaluate the
Facilities Percentage for reasonableness semiannually during the Term and will
negotiate in good faith to reach agreement on any appropriate adjustments to the
Facilities Percentage. Based on such review and evaluation, Provider and Splitco
will agree on the appropriate effective date (which may be retroactive) of any
such adjustment to the Facilities Percentage.

 

2

--------------------------------------------------------------------------------


 

Provider and Splitco will also review and evaluate the Annual Allocation Expense
for reasonableness semi-annually during the term of this Agreement, and will
negotiate in good faith to reach agreement on any appropriate adjustments to the
Annual Allocation Expense based on such review and evaluation.

 

Section 3.  Term.

 

(i)                                     The term of this Agreement will commence
on the Split-Off Effective Date and will continue until the third anniversary of
the Split-Off Effective Date (the “Term”).  This Agreement is subject to
termination prior to the end of the Term in accordance with Section 3(ii).

 

(ii)                                  This Agreement will be terminated prior to
the expiration of the Term in the following events:

 

·                  concurrently with the termination of the Services Agreement;

·                  immediately upon written notice (or any time specified in
such notice) by LPH to Splitco if Splitco shall default in the performance of
any of its material obligations hereunder and such default shall remain
unremedied for a period of 30 days after written notice thereof is given by LPH
to Splitco;

·                  immediately upon written notice (or at any time specified in
such notice) by LPH to Splitco if a Change in Control or Bankruptcy Event occurs
with respect to Splitco; or

·                  immediately upon written notice (or at any time specified in
such notice) by Splitco to LPH if a Change in Control or Bankruptcy Event occurs
with respect to Liberty Media.

 

For purposes of this Section 3(ii), a “Change in Control” will have the meaning
ascribed thereto in the Services Agreement.

 

For purposes of this Section 3(ii), a “Bankruptcy Event” will have the meaning
ascribed thereto in the Services Agreement.

 

Section 4.   Miscellaneous.

 

(i)  Entire Agreement; Severability. This Agreement, the Services Agreement,
the  Reorganization Agreement, the Indemnification Agreement among LIC, Liberty
LLC, LV Bridge, LLC and Splitco, dated as of March 9, 2018, and the Tax Sharing
Agreement between LIC and Splitco, dated as of March 9, 2018, and any agreement
and plan of merger entered into in connection with a merger of Splitco with and
into its wholly-owned subsidiary, a Delaware corporation, to effect the
reincorporation of Splitco from the State of Alaska to the State of Delaware,
together with the agreements, exhibits and schedules hereto and thereto
referenced herein and therein, constitute the entire agreement among the parties
hereto or thereto, as applicable with respect to the subject matter hereof and
thereof, and supersedes all prior agreements and understandings, oral and
written, among the parties hereto with respect to such subject matter. It is the
intention of the parties hereto that the provisions of this Agreement will be
enforced to the fullest extent permissible under all applicable laws and public
policies, but that the unenforceability of any provision hereof (or the
modification of any provision hereof to conform

 

3

--------------------------------------------------------------------------------


 

with such laws or public policies, as provided in the next sentence) will not
render unenforceable or impair the remainder of this Agreement. Accordingly, if
any provision is determined to be invalid or unenforceable either in whole or in
part, this Agreement will be deemed amended to delete or modify, as necessary,
the invalid or unenforceable provisions and to alter the balance of this
Agreement in order to render the same valid and enforceable, consistent (to the
fullest extent possible) with the intent and purposes hereof. If the cost of any
service to be provided to Splitco under the Services Agreement is included in
the Annual Allocation Expense payable hereunder, then the cost of such service
shall not also be payable by Splitco under the Services Agreement.

 

(ii)  Notices.  All notices and communications hereunder will be in writing and
will be deemed to have been duly given if delivered personally or mailed,
certified or registered mail with postage prepaid, or sent by confirmed
facsimile, addressed as follows:

 

If to LPH:

 

Liberty Property Holdings, Inc.

c/o Liberty Media Corporation

12300 Liberty Boulevard

Englewood, Colorado 80112

Attention:  Chief Legal Officer

Facsimile:  (720) 875-5401

 

If to Splitco:

 

GCI Liberty, Inc.

12300 Liberty Boulevard

Englewood, Colorado 80112

Attention:  Chief Legal Officer

Facsimile:  (720) 875-5930

 

or to such other address (or to the attention of such other person) as the
parties may hereafter designate in writing.  All such notices and communications
will be deemed to have been given on the date of delivery if sent by facsimile
or personal delivery, or the third day after the mailing thereof, except that
any notice of a change of address will be deemed to have been given only when
actually received.

 

(iii)  Governing Law.  This Agreement and the legal relations among the parties
hereto will be governed in all respects, including validity, interpretation and
effect, by the laws of the State of Colorado applicable to contracts made and
performed wholly therein, without giving effect to any choice or conflict of
laws provisions or rules that would cause the application of the laws of any
other jurisdiction.

 

(iv)  No Third-Party Rights.  Nothing expressed or referred to in this Agreement
is intended or will be construed to give any person other than the parties
hereto and their respective successors and permitted assigns any legal or
equitable right, remedy or claim under or with respect to this Agreement, or any
provision hereof, it being the intention of the parties hereto that this
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their respective
successors and assigns.

 

4

--------------------------------------------------------------------------------


 

(v)   Assignment.  This Agreement will inure to the benefit of and be binding on
the parties to this Agreement and their respective legal representatives,
successors and permitted assigns.  Except as expressly contemplated hereby, this
Agreement, and the obligations arising hereunder, may not be assigned by either
party to this Agreement, provided, however, that LPH and Splitco may assign
their respective rights, interests, duties, liabilities and obligations under
this Agreement to any of their respective wholly-owned subsidiaries, but such
assignment shall not relieve the assignor of its obligations hereunder.

 

(vi)  Amendment. Any amendment, modification or supplement of or to any term or
condition of this Agreement will be effective only if in writing and signed by
both parties hereto.

 

(vii)  Further Actions.  The parties will execute and deliver all documents,
provide all information, and take or forbear from all actions that may be
necessary or appropriate to achieve the purposes of this Agreement.

 

(viii)  Force Majeure.  Neither party will be liable to the other party with
respect to any nonperformance or delay in performance of its obligations under
this Agreement to the extent such failure or delay is due to any action or
claims by any third party, labor dispute, labor strike, weather conditions or
any cause beyond a party’s reasonable control.  Each party agrees that it will
use all commercially reasonable efforts to continue to perform its obligations
under this Agreement, to resume performance of its obligations under this
Agreement, and to minimize any delay in performance of its obligations under
this Agreement notwithstanding the occurrence of any such event beyond such
party’s reasonable control.

 

5

--------------------------------------------------------------------------------


 

If the foregoing meets with your approval, kindly execute below and return a
copy to the undersigned.

 

 

Very truly yours,

 

 

 

LIBERTY PROPERTY HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Craig Troyer

 

 

Name:

Craig Troyer

 

 

Title:

Senior Vice President and Assistant Secretary

 

Accepted and agreed this 9th day of March, 2018:

 

GCI LIBERTY, INC.

 

 

 

 

 

By:

/s/ Peter Pounds

 

 

Name:

Peter Pounds

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

LIBERTY MEDIA CORPORATION

 

By:

/s/ Craig Troyer

 

 

Name:

Craig Troyer

 

 

Title:

Senior Vice President, Deputy General Counsel and Assistant Secretary

 

 

[Signature Page to Facilities Sharing Agreement]

 

--------------------------------------------------------------------------------